Citation Nr: 0926633	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 1962 
and from July 1962 to August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim for service connection for a low back disorder.  A 
timely appeal was noted from that decision.

In June 2007, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The merits of the claim for service connection for a low back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On April 10, 2008, the Board issued a decision that, inter 
alia, denied the veteran's application to reopen a claim of 
entitlement to service connection for a low back disorder.

2.  Evidence pertinent to the appeal was in VA's constructive 
possession at the time of the May 2008 decision.

3.  An April 2002 rating decision denied an application to 
reopen the veteran's claim for service connection for a low 
back disability; the veteran did not file a timely appeal 
following appropriate notice.

4.  Evidence received since April 2002 raises a reasonable 
possibility of substantiating the service connection claim 
for a low back disorder.  


CONCLUSIONS OF LAW

1.  The portion of the May 21, 2008, Board decision that 
addressed the issue of whether new and material evidence has 
been submitted sufficient to reopen a claim for service 
connection for a low back disorder is vacated.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 20.904 (2008).

2.  An April 2002 rating decision denying an application to 
reopen a claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

3.  Evidence received since the April 2002 rating decision is 
new and material, and the veteran's service connection claim 
for a low back disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's new and material evidence claim for 
a low back disorder, the Board concludes that the VCAA does 
not preclude the Board from adjudicating this portion of the 
claim, because the Board is taking favorable action by 
reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes, however, that in June 2007 he was 
notified of the way initial disability ratings and effective 
dates are established.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).



Vacatur

In a decision dated May 21, 2008, the Board, inter alia, 
denied the veteran's application to reopen his previously 
denied claim for service connection for a low back disorder.  
In June 2008, the veteran's representative provided a 
positive etiology opinion from a VA treatment provider dated 
in February 2008. The identified evidence was not associated 
with the claims folder at the time of the May 2008 decision. 
The veteran subsequently filed a motion for reconsideration.

The Board's May 21, 2008 decision was not based on 
consideration of all the available evidence.  VA is 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 20.904 (2008).  Therefore, in 
order to assure due process of law and to afford the veteran 
every equitable consideration, the portion of the May 21, 
2008 Board's decision that addressed the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a claim for service connection for a low back disorder is 
vacated.  38 U.S.C.A. 7104(a) (West 2002 & Supp. 2009); 38 
C.F.R. 20.904 (2008). A new decision will be entered as if 
that portion of the May 21, 2008 decision by the Board had 
never been issued.

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the VA Secretary shall reopen the claim 
and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.

Service connection for a low back disability was initially 
denied by rating decision dated November 1998, on the grounds 
that there was no evidence of an in-service back injury and 
no evidence of a current disability.  There was no appeal 
filed, and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

On VA examination in April 2001, degenerative changes at L5-
S1 were diagnosed.  Consequently, the veteran filed another 
claim for service connection for a back disability in May 
2001.  Service connection was again denied by rating decision 
dated August 2001, on the grounds that there was no evidence 
of an in-service back injury or manifestations of arthritis 
to a compensable degree within one year of discharge.  There 
was no timely appeal filed, and that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

In January 2001, the veteran submitted evidence showing that 
he had been involved in a November 1966 motor vehicle 
accident while in active service, and that his back had been 
injured.  He also submitted evidence of treatment for a low 
back disorder dating back to 1982.  

By rating decision dated April 2002, the RO declined to 
reopen the veteran's claim for service connection for a low 
back disability on the grounds that no new and material 
evidence had been submitted.  The veteran was notified of his 
right to appeal in correspondence dated May 2, 2002.  An 
appeal was not noted with respect to that decision, however, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

In September 2002, the veteran filed the present application 
to reopen his claim for service connection for a low back 
disorder.  The evidence submitted includes a February 2009 
letter from one of the veteran's treating VA physicians.  In 
the letter, the physician indicates that she has been 
treating the veteran for his low back disorder and that in 
her professional opinion, the veteran's current chronic back 
pain is related to his service.  

The Board concludes that the additional evidence received 
since the last final denial of service connection for a back 
disorder is new and material as contemplated by the pertinent 
law and regulations.  The veteran has submitted evidence 
purporting to link his current symptoms to events in service.  
This additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a low back 
disorder.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, correspondence dated 
June 2007 provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, he provided argument addressing his claim on 
the merits.  Accordingly, the Board finds that he would not 
be prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The portion of the Board's May 21, 2008, decision that 
addressed the issue of whether new and material evidence has 
been submitted sufficient to reopen a claim for service 
connection for a low back disorder is vacated.

New and material evidence to reopen a claim of service 
connection for a low back disorder has been received, and to 
this extent, the appeal is allowed.  


REMAND

Review of the veteran's service treatment records shows that 
the veteran was treated for one incident of low back pain, in 
November 1966, after a motor vehicle accident.  There is no 
reference to an injury sustained during paratrooper training, 
nor is there reference to radiculopathy.  There are no other 
service treatment records referable to a low back disorder.  

The February 2008 opinion from the veteran's treating VA 
physician indicates her belief that the veteran's back 
disorder had its onset in his in-service paratrooper 
training.  It also notes that the veteran was "treated for 
low back pain with radiculopathy" while in the service.  The 
physician is competent to render an opinion in this matter; 
however, it appears that her opinion is not entirely based on 
the facts as contained in the record.  Thus, on remand, a VA 
examination should be scheduled to determine the etiology of 
the veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
low back disorder.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

For any low back disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
veteran's military service.  Attention is 
invited to the veteran's service treatment 
records, and particularly to the November 
1966 report of low back pain and the 
subsequent negative medical examinations.  
Attention is also invited to the post-
service medical records dating from 1980 
to 1986, referring to episodes of back 
pain.  The examiner should provide a 
comprehensive report, including a complete 
rationale for any conclusions reached, and 
should reconcile any medical opinion with 
the service treatment records, the post-
service reports from 1980 to 1986 
referring to low back pain, and the 
February 2008 medical opinion.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


